NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


In re forfeiture of:               )
Two Hundred Twenty-One Thousand    )
Eight Hundred Ninety-Eight Dollars )
($221,898) in U.S. Currency,       )
___________________________________)
                                   )
MICHELE GONZALEZ and               )
1st MEDICAL GROUP, LLC,            )
                                   )
                Appellants,        )
                                   )
v.                                 )             Case No. 2D18-1510
                                   )
CITY OF TAMPA,                     )
                                   )
                Appellee.          )
                                   )

Opinion filed May 8, 2019.

Appeal from the Circuit Court for
Hillsborough County; Gregory P. Holder,
Judge.

Michael V. Laurato of Austin & Laurato,
P.A., Tampa, for Appellants.

Michael W. Schmid, Assistant City
Attorney, and Robin Horton Silberman,
Assistant City Attorney, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.
SALARIO and ATKINSON, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.




                                  -2-